DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
In lines 4-5 of page 1 of the specification filed on 11/16/2020, “This application is a continuation of U.S. Patent Application Serial No. 15/835,858 filed December 8, 2017,” should read as “This application is a continuation of U.S. Patent Application Serial No. 15/835,858 filed December 8, 2017, Now US. Patent No. 10,835,728B2 issued on Nov. 17, 2020,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-28, 31, 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Forsell (US. 20070233019A1).
Re Claim 21, Forsell discloses an access port (1, Figs. 1-3, ¶0002), comprising: an access port body (15, Fig. 3); an access port needle (1, ¶0064) contained within the access port body (15 contains flexible portion 16a, and base 16b, Fig. 3, ¶0070); and a septum (18) covering at least a portion of the access port body (18, ¶0071); wherein said access port body is configured to collapse from an expanded position (16a is collapsible, ¶0070, Fig. 3, ¶0073, before pressing on 16a, 11) to a collapsed position ( after pressing on 16a, 11, and the needle will be extended out, ¶0074) to expose said needle outside said access port body (¶0076) and configured to expand from said collapsed position to said expanded position to house said needle within said access port body (¶0076, retraction of the needle upon pressure release); and said needle is arranged within said access port body to extend through said septum when said access port body collapses from said expanded position to said collapsed position (¶0074, ¶0076).  
Re Claim 22, Forsell discloses wherein said needle is coupled within said access port body (Fig. 3, coupled with 8, 5, 24) to inhibit removal of said needle from said access port body (¶0064).  
Re Claim 23, Forsell discloses wherein said needle is mechanically coupled within said access port body (Fig.3).  
Re Claim 24, Forsell discloses wherein said needle is fixed within said access port body (1 is fixed with 8 which fixed to 16b, Fig. 3).  
Re Claim 25, Forsell discloses wherein said needle is fixed to said access port body (1 is fixed to 16b by 27 and/or 8, ¶0076).  
Re Claim 26, Forsell discloses wherein said needle includes a replaceable needle tip ( needle can be replaceable).  
Re Claim 27, Forsell discloses wherein said access port body comprises a first portion (16a) and a second portion (16b), and wherein at least one of said first portion and said second portion move relative to one another to collapse said access port body from said expanded position to said collapsed position (¶0026, from expand to compress ¶0073) and expand said access port body from said collapsed position to said expanded position (¶0026, from compressed to expand ¶0073).
Re Claim 28, Forsell discloses wherein at least one of said first portion and said second portion slide relative to one another to collapse said access port body from said expanded position to said collapsed position (¶0026, from expand to compress ¶0073)  and expand said access port body from said collapsed position to said expanded position (¶0026, from compressed to expand ¶0073).  
Re Claim 31, Forsell discloses wherein said access port body and said needle are configured such that said needle is completely contained within said access port body when said access port body is in said expanded position (Fig. 3).  
Re Claim 32, Forsell discloses an actuator (11, 20) configured to collapse said access port body to expose said needle outside said access port body and configured to expand said access port body to contain said needle within said access port body (¶0074, ¶0026).  
Re Claim 33, Forsell discloses wherein said actuator is configured to collapse said access port body from said expanded position to said collapsed position (¶0073, ¶0074).  
Re Claim 34, Forsell discloses wherein said actuator is configured to expand said access port body from said collapsed position to said expanded position (¶0074).  
Re Claim 35, Forsell discloses wherein said access port includes said actuator (11, 20)  (Fig. 3).  
Re Claim 36, Forsell discloses wherein said actuator (11, 20)  is at least partially contained within said access port body (Fig. 3).  
Re Claim 37, Forsell discloses wherein said actuator (11, 20)  is completely contained within said access port body (Fig. 3).  
Re Claim 38, Forsell discloses wherein said actuator comprises a mechanical actuator (11, 20, Fig. 3).  
Re Claim 39, Forsell discloses wherein said mechanical actuator comprises a spring (20, Fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29, 30, 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsell.
Re Claim 29, the embodiment of Fig. 3 of Forsell discloses wherein said needle is arranged within said access port body to penetrate outwardly (¶0029, the embodiment of Fig. 3 is implantable within the patient body), but it fails to specifically disclose that the needle penetrate through skin of said subject from within said subject when said access port is implanted in said subject. 
The embodiment of Fig. 8 of Forsell discloses an implantable device (15) and wherein the needle (1) is arranged within said access port body and capable to penetrate through skin (100) of said subject from within said subject when said access port is implanted in said subject (Fig. 8, wherein the needle (1) can be rotated to desired location see ¶0094), Also, both embodiment of Fig. 3 and Fig. 8 are implantable and Fig. 8 is presenting that a needle penetrating skin, so that the needle of  device of Fig. 3 the needle would be capable of penetrating the skin. 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the needle of  the embodiment of Fig. 3 of Forsell so that the needle penetrate through skin of said subject from within said subject when said access port is implanted in said subject as taught by the embodiment of Fig. 8 of Forsell for the purpose of controlling the needle at specific angle and specific advancing length (Forsell, abstract, ¶0094).
Re Claim 30, the embodiment of Fig. 3 of Forsell fails to disclose a catheter coupled to said access port.  
The embodiment of Fig. 8 of Forsell discloses an implantable device (access port 15) has the needle (1)  and a catheter (between R and needle ) coupled to said access port (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the access port of the embodiment of Fig. 3 of Forsell to include a catheter so that the access port system has a catheter coupled to said access port as taught by the embodiment of Fig. 8 of Forsell for the purpose of controlling the needle at specific angle and specific advancing length (Forsell, abstract, ¶0094).
Re Claim 40, the embodiment of Fig. 3 of Forsell fails to disclose wherein said actuator comprises an electrical actuator. 
The embodiment of Fig. 8 of Forsell discloses an implantable device (access port 15) has the needle (1)  and an actuator (M, D, B (¶0031) comprises an electrical actuator (¶0031, Fig. 8, ¶0086).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the actuator of the embodiment of Fig. 3 of Forsell so that said actuator comprises an electrical actuator as taught by the embodiment of Fig. 8 of Forsell for the purpose of automatically controlling the system in a programmable manner Forsell, abstract, ¶0041).
 Re Claim 41, the embodiment of Fig. 3 of Forsell fails to disclose wherein said electrical actuator comprises at least one of a motor, a linear traveler, a processor, a memory, a communication device,  a transmitter, a receiver, a transceiver and a power supply.
The embodiment of Fig. 8 of Forsell discloses an implantable device (access port 15) has the needle (1)  and wherein said electrical actuator comprises at least one of a motor (Motor M, ¶0040), a linear traveler (Driver D, has forward/backward movement, Fig. 8), a processor (controller C ¶0099), a memory (the controller C has a memory as the program is saved on a memory medium ¶0099), a communication device (80, ¶0099), a transmitter (a part of 80 that transmit data, ¶0099), a receiver (a part in controller C that receive the date, ¶0099) , a transceiver (¶0043, ¶0099) and a power supply (¶0034).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the actuator of the embodiment of Fig. 3 of Forsell so that said actuator comprises an electrical actuator comprises at least one of a motor, a linear traveler, a processor, a memory, a communication device, a transmitter, a receiver, a transceiver and a power supply as taught by the embodiment of Fig. 8 of Forsell for the purpose of automatically controlling the system in a programmable manner Forsell, abstract, ¶0041).
Re Claim 42, the embodiment of Fig. 3 of Forsell fails to disclose wherein said actuator comprises a wireless electrical actuator which communicates wirelessly with said access port.
The embodiment of Fig. 8 of Forsell discloses an implantable device (access port 15) has the needle (1)  and wherein said actuator comprises a wireless electrical actuator (80) which communicates wirelessly with said access port (¶0043, ¶0099).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the actuator of the embodiment of Fig. 3 of Forsell so that said actuator comprises a wireless electrical actuator which communicates wirelessly with said access port as taught by the embodiment of Fig. 8 of Forsell for the purpose of automatically controlling the system in a programmable manner Forsell, abstract, ¶0041).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783